DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 10596934).  Regarding claims 1, 4 and 15, Hollingsworth teaches a vehicle seat (201), comprising a back support (202) and a stowable hip support (204).
However, Hollingsworth does not distinctly disclose the back support and stowable hip support interconnected by an upholstery sheet that provides a conformable seating surface for supporting a user when the hip support is in a sitting position.  Dwaraganathan, in a similar field of endeavor (aircraft seats), teaches a reclining seat having a back support (68) and a seat portion (72) which are connected by an upholstery sheet (20) that provides a conformable seating surface when the hip support is in a sitting position (see Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the seat of Sakurai to include the upholstery sheet of Dwaraganathan, where one end of the sheet is attached under the seat of Hollingsworth (via tensioning mechanism 36 of Dwaraganathan) and the other end is attached to the backrest (as in Dwaraganathan) in order to provide increased comfort during use.

Regarding claim 2, Hollingsworth further teaches wherein the hip support has a perch position between the sitting position and a stowed position (see Figure 4A, see latch points 252 in the plate 251 which supports the seat bottom in various perch positions).

Regarding claim 3, Hollingsworth further teaches wherein the hip support pivots about a pivot axis during movement toward or away from the sitting position (see hinge 250 which allows the seat to rotate to and from the storage and deployed positions).

Regarding claim 5, Hollingsworth further teaches wherein the hip support (204) extends horizontally in the sitting position and vertically when stowed (see Figure 2F for both configurations).

Regarding claims 6-9, Dwaraganathan further teaches a spool (36) around which the upholstery sheet is collected when the hip support is stowed and from which the upholstery sheet is extended when the hip support is moved to the sitting position.

Regarding claims 10 and 12, Hollingsworth further teaches wherein the hip support (204) is vertically adjustable along a frame (see Figure 4A where 260 is adjusted vertically which carries with it items 251 and 204).
	
	Regarding claim 11, it is described above what is disclosed by Hollingsworth; however, the reference teaches the hip support and back support being vertically adjustable together rather than independently.  The examiner notes that it would have been obvious to one having ordinary skill in the art to separate items 260 into an upper portion which vertically adjusts the back support and a lower portion that vertically adjusts the hip support in order to give a user another degree of freedom and since it has been held constructing a formerly integral structure in various elements involves only routine skill in the art.


Claim(s) 1, 3-9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 11021084) in view of Dwaraganathan et al. (US10696411).  Regarding claims 1, 4 and 15, Sakurai teaches a vehicle seat (20), comprising a back support (22) and a stowable hip support (24).
However, Sakurai does not distinctly disclose the back support and stowable hip support interconnected by an upholstery sheet that provides a conformable seating surface for supporting a user when the hip support is in a sitting position.  Dwaraganathan, in a similar field of endeavor (aircraft seats), teaches a reclining seat having a back support (68) and a seat portion (72) which are connected by an upholstery sheet (20) that provides a conformable seating surface when the hip support is in a sitting position (see Figure 1).  It would have been obvious to one having ordinary skill in the art to modify the seat of Sakurai to include the upholstery sheet of Dwaraganathan, where one end of the sheet is attached under the seat of Sakurai (via tensioning mechanism 36 of Dwaraganathan) and the other end is attached to the backrest (as in Dwaraganathan) in order to provide increased comfort during use.

Regarding claim 3, Sakurai further teaches wherein the hip support pivots about a pivot axis during movement toward or away from the sitting position (see hinge 74 which allows the seat to rotate to and from the storage and deployed positions; Figure 7).

Regarding claim 5, Sakurai further teaches wherein the hip support (24) extends horizontally in the sitting position and vertically when stowed (see Figures 3 and 6 for both configurations).

Regarding claims 6-9, Dwaraganathan further teaches a spool (36) around which the upholstery sheet is collected when the hip support is stowed and from which the upholstery sheet is extended when the hip support is moved to the sitting position.

Regarding claim 13, Sakurai further teaches a head rest (44) that is adjustable relative to the back support (the backrest moves along the tracks while the headrest is stationary between the rails and therefore the headrest is technically adjustable as the seat moves up and down).

Regarding claim 14, Sakurai further teaches wherein the back support (22) is attached to a frame (40) by an arm (50) such that a storage area is defined between the back support and the frame with the arm forming a bottom of the storage area (see Figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R WENDELL/               Primary Examiner, Art Unit 3636